Citation Nr: 1547564	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-40 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He passed away in December 2012.  The appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal. 

The RO in Reno has jurisdiction of the Veteran's records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2012; the certificate of death provides that the immediate cause of death was acute respiratory distress syndrome, due to, or as a consequence of, sepsis, due to, or as a consequence of, cirrhosis.  

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; contusion, lumbosacral spine, evaluated as 20 percent disabling; diabetes mellitus type II with bilateral cataracts, hypertension and onychomycosis and tinea pedis, evaluated as 20 percent disabling; peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling.  The Veteran's combined evaluation was 90 percent, from April 2009.  

3.  The competent medical evidence, and competent and credible lay evidence, shows that a service-connected disability caused or substantially or materially contributed to the Veteran's death.

4.  By virtue of the grant of service connection for the cause of the Veteran's death herein, the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318  is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).

2.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting in full service connection for the cause of the Veteran's death, and dismissing the section 1318 claim as moot.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran died in December 2012.  The certificate of death provides that the immediate cause of death was acute respiratory distress syndrome, due to, or as a consequence of, sepsis, due to, or as a consequence of, cirrhosis.  At the time of the Veteran's death, service connection had been established for PTSD, evaluated as 70 percent disabling; contusion, lumbosacral spine, evaluated as 20 percent disabling; diabetes mellitus type II with bilateral cataracts, hypertension and onychomycosis and tinea pedis, evaluated as 20 percent disabling; peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling.  The Veteran's combined evaluation was 90 percent, from April 2009.  

Based on a thorough review of the evidence, the Board finds that the evidence supports a grant of service connection for the cause of the Veteran's death.  

A November 2012 VA nursing note provides that the Veteran presented to the emergency room following a mechanical fall.  The Veteran had landed on his left ribcage area.  The nursing note provides that the Veteran had a history of falling in the past three months, and his Morse Fall scale score was 85, which the report noted was indicative of a high risk of falls.  A subsequent VA nursing note provides that the Veteran had a risk factor of history of falling.  His medications that might increase the risk of falls or of injury from falls included antidepressants.  The Board finds this to be significant because the Veteran was service-connected for PTSD.  

A December 2012 VA nursing note provides a pertinent assessment/diagnosis of: 1) respiratory failure and hypoxemia - due to left-sided rib fractures, pulmonary contusion and splinting with atelectasis, he also likely had an element of pneumonia and sepsis as well; and 2) multiple rib fractures secondary to mechanical fall.  

The Board finds that the foregoing evidence demonstrates that medication to treat the Veteran's service-connected PTSD caused him to fall and fracture his left-sided ribs.  The left-sided rib fractures caused the Veteran's fatal acute respiratory distress syndrome.  Thus, the Veteran's service-connected PTSD contributed substantially or materially to cause his death.  38 C.F.R. § 3.312(c).  Accordingly, service connection for the cause of the Veteran's death is warranted.  

DIC Benefits under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes.  In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

Because in this decision the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318  is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990). 

Further, the Court of Appeals for Veterans Claims has indicated that VA is required to consider an appellant's claim under 38 U.S.C.A. § 1318 only if the appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).


ORDER

Service connection for the cause of the Veteran's death is granted. 

The claim for DIC benefits under 38 U.S.C.A. § 1318 is dismissed. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


